Citation Nr: 0830547	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-18 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for spondylosis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1967 to August 1971 and in the United 
States Army from June 1983 to May 1987.  The veteran also was 
a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  

The veteran's claim was remanded by the Board in June 2007 
for further development.


FINDING OF FACT

Spondylosis of the cervical spine was not manifest during 
service, was not manifest within one year of separation, and 
current spondylosis is not attributable to service.


CONCLUSION OF LAW

Spondylosis of the cervical spine was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for entitlement to service connection for spondylosis of the 
cervical spine.  The Board notes that the veteran's claim was 
received in January 2004.  The RO provided VCAA notification 
in March 2004.  Although the original notification letter did 
not include information regarding the appropriate disability 
rating or effective date to be assigned, an additional VCAA 
notice was sent June 2007.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

However, the original VCAA letter of March 2004: (1) informed 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the March 2004 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  As the additional notification of June 2007 
addressed the directives of Dingess, this was not prejudicial 
to the claimant since the claimant was subsequently provided 
adequate notice, the claim was re-adjudicated, and an 
additional supplemental statement of the case (SSOC) was 
provided in June 2008.  

If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The veteran was provided VCAA notification and had 
knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice did not include the directives of 
Dingess, there is no prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases such as arthritis may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In this case, the record shows that the veteran's application 
for compensation was received in January 2004, for severe 
neck pain with loss of range of motion.  According to the 
veteran's April 2004 statement, he injured his neck during 
active duty with the Iowa National Guard in June 1984 during 
physical training.  However, the veteran's service medical 
records are negative for complaints, treatment, or diagnosis 
of chronic neck pain.  During an October 1967 enlistment 
examination, the veteran checked "No" to recurrent back 
pain, and he did not report neck pain or a chronic neck 
disorder.  A July 1971 examination did not reveal any 
abnormalities of the cervical spine, and the veteran noted 
that he was in "good health."  At that time, while the 
veteran did report a history of back pain from a 1966 
football injury with no symptoms for the previous month, the 
veteran did not report any symptoms related to the neck.  A 
March 1972 examination was normal for the neck and spine, as 
were examinations of July 1973, March 1982,  and June 1983.  

On June 16, 1984, a private medical report from Grape 
Community Hospital noted that the veteran was seen for 
outpatient physical therapy treatment consisting of hot, 
moist packs, cervical traction, microwave diathermy, and 
ultrasound for a "wry neck."  The veteran reported a sudden 
onset of severe right neck pain five days prior.  The veteran 
denied injury or a previous history of neck problems.  At 
that time, he was able to hold his head and neck in extreme 
left lateral flexion and attempted active range of motion 
which increased his pain.  Shoulder elevation above 90 
degrees caused cervical pain.  Later that month, it was noted 
that the veteran received four treatments at Grape Community 
Hospital.  As of the final visit, range of motion had 
improved but was limited to -5 degrees right side bending, 15 
degrees left side bending, 25 degrees of right rotation, and 
65 degrees of left rotation.  The veteran reported a decrease 
in discomfort but continued to experience left-sided neck 
pain and occasional spasms.  The veteran discontinued 
physical therapy treatment at that time.

During a March 1988 National Guard examination, less than 
three years following the veteran's reported neck injury, his 
spine was "Normal" and the veteran noted that he was in 
"good" health with no recurrent back pain.  During a 
service department examination in May 1992, the veteran's 
spine was normal.  In National Guard examinations of March 
1995 and January 1998, the veteran did not report any 
cervical spine disorders and the examiners noted that his 
spine was normal during each examination.   

Following the veteran's separation from service, spondylosis 
of the cervical spine was diagnosed in July 2004.  At that 
time, the veteran noted that he injured his back while in the 
National Guard, and that the pain had increased within the 
prior year.  The veteran's extension was to 45 degrees with 
40 degrees of forward flexion.  Bilateral lateral extension 
was 0 degrees with 45 degrees of right flexion and 40 degrees 
of left flexion.  Bilateral rotation was 0 degrees extension, 
with 45 degrees right rotation and 55 degrees left rotation.  
Minor limitation of motion was noted, as were complaints of 
pain at the end point of each range.  The examiner noted that 
the examination was normal considering the veteran's age and 
body type.  The assessment was "cervical muscle spasm vs. 
osteoarthritis." 

In March 2005, the veteran was diagnosed with cervical 
spondylosis with more severity of the lower cervical spine.  
A slight progression was noted when compared to x-rays from 
July 2004.  A narrowing of the C6-C7 interspaces was noted, 
as was a slight, less than first degree posterior subluxation 
of C5 on C6.

The veteran was afforded a VA examination in August 2005.  
The examiner noted a review of the veteran's claims file, to 
include his service medical records.  On examination, the 
veteran was able to participate in range of motion without 
limitation, fatigue, weakness, or lack of endurance.  During 
the examination, the veteran showed no signs of facial or 
verbal discomfort.  The diagnosis of cervical spondylosis was 
confirmed, with full range of motion.  The examiner opined 
that it was less likely than not that the veteran's cervical 
spondylosis was caused by, or the result of, an injury during 
his period of active service.  In support of her opinion, the 
examiner stated that the veteran did not seek medical 
attention for his cervical spine discomfort for approximately 
20 years following the reported inservice injury.  Further, 
the examiner noted that spondylosis, or spinal 
osteoarthritis, is a degenerative disorder that may cause 
loss of normal spinal structure and function, with aging as 
the primary cause.

In support of his claim, the veteran submitted several pieces 
of lay evidence.  An April 2004 statement from T.L.S. noted 
that, in late May or early June of 1984, the veteran hurt his 
neck during a physical training (PT) exercise. He remembered 
the veteran walking around "with his head off to one side."  
Following a couple of days with no improvement, it was noted 
that the veteran saw a private physician and refused physical 
therapy.  T.L.S. went on to state that the veteran was able 
to regain mobility of the neck without pain after a week or 
two.

An April 2004 statement from J.A.M. recalled the veteran's 
neck injury during PT training while on active duty.

Also in April 2004, a statement from L.L.L. stated that the 
veteran injured his neck during the June 1984 timeframe 
during PT training at the armory.  He noted that he 
remembered the veteran in a neck brace at the time.

As to the lay testimony of record, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Likewise, the 
veteran's fellow servicemen are competent to report what they 
have seen.  However, the veteran as a lay person, as well as 
those other individuals providing lay testimony in this case, 
have not been shown to be capable of making medical 
conclusions, thus, their statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran and the other individuals of 
record are competent to report what comes to them through 
their senses, they do not have medical expertise.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  

As such, the Board attaches the most probative value to the 
VA opinion dated in August 2005.  This opinion was well-
reasoned, detailed, and consistent with other evidence of 
record, including prior VA outpatient reports, and included a 
review of the claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  The VA 
examiner examined the veteran, reviewed the claims file, 
discussed pertinent medical findings, and described the 
opinion in detail.  The examiner specifically addressed the 
prior evidence of record.  The opinion is consistent with the 
documentary record which failed to show spondylosis in 
service or currently related to service based on a 
comprehensive review of the record.  

In sum, the competent evidence does not establish that 
spondylosis began in service.  There are no records of any 
complaints, findings, treatment, or diagnosis of spondylosis, 
or any other chronic cervical spine disorder, for 
approximately two decades after separation.  This significant 
lapse of time is highly probative evidence against the 
veteran's claim of a nexus between a current spondylosis and 
active military service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that a significant lapse in time 
between service and post- service medical treatment may be 
considered in the analysis of a service connection claim).  
The veteran himself noted in July 2004 that his symptoms had 
increased only in the past year.  Although a cervical 
disorder was noted in service, the record does not contain 
credible evidence of continuous symptoms or treatment for a 
cervical disorder since that time, to include spondylosis.  
Therefore, chronicity has not been established.  Instead, the 
most probative evidence establishes that current spondylosis 
of the cervical spine is not etiologically related to 
service, as supported by the documentary record.  Despite the 
veteran's contentions that he has had a cervical spine 
disorder since service, the probative evidence weighs against 
service connection at this time.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that any current cervical spine 
disorder is not related to the veteran's period of service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for spondylosis of the 
cervical spine is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


